     Case 3:18-cv-00547-LAB-MDD Document 76 Filed 09/17/20 PageID.375 Page 1 of 3



1
2
3
4
5
6
7                         UNITED STATES DISTRICT COURT
8                      SOUTHERN DISTRICT OF CALIFORNIA
9
10   LANCE WILLIAMS,                           Case No.: 18-cv-0547-LAB-MDD
11                                Plaintiff,
                                               ORDER DENYING PLAINTIFF'S
12   v.                                        MOTION TO COMPEL
13   O. ORTEGA, et al.,
                              Defendants.      [ECF No. 70]
14
15
           Plaintiff Lance Williams (“Plaintiff”), a state prisoner proceeding pro se
16
     and in forma pauperis, moves to compel Defendants O. Ortega, R. Valencia,
17
     S. Bustos, F. Lewis, A. Bowman, and M. Kimani (collectively, “Defendants”)
18
     to respond to Plaintiff’s request for production of documents, set four. (ECF
19
     No. 70). Plaintiff did not attach his discovery requests to his motion, but
20
     indicates it is the same information requested in a “subpoena received by the
21
     court dated July 17, 2020.” (Id. at 1). Plaintiff contends that the subpoena
22
     was mailed to Defendants well before the discovery deadline and that the
23
     requests for production of documents, set four, were sent with the instant
24
     motion on September 1, 2020. (Id.). Plaintiff further moves the Court to
25
     issue the subpoena he sent to the Court on July 17, 2020 if the Court denies
26
     his motion to compel. (Id. at 2).
27

                                               1
                                                                     18-cv-0547-LAB-MDD
     Case 3:18-cv-00547-LAB-MDD Document 76 Filed 09/17/20 PageID.376 Page 2 of 3



1          In the subpoena sent to the Court in July, Plaintiff requested the “full
2    names of all D.D.P. employees working under Dr. Zudiker that visit A-Yards
3    E.O.P. buildings for check of D.D.P. inmates on usually Tuesdays between
4    the dates of June 1st, 2018 and Jan. 1, 2019 mainly the women employees
5    who visited.” (ECF No. 57 at 2). The subpoena recipient is listed as “Richard
6    J. Donovan Litigation Department Attn: C.C. II Connie.” (Id.). The intended
7    recipient is not a party to this case. The Court denied Plaintiff’s motion to
8    issue and serve the requested subpoena on August 6, 2020, because Plaintiff
9    failed to demonstrate that the information requested was not available
10   through ordinary discovery from Defendants. (ECF No. 59).
11         Defendants oppose Plaintiff’s motion to compel, arguing that the
12   request for production of documents was served untimely, the motion itself is
13   objectionable because Plaintiff did not attach the discovery request, and that
14   they did not know Plaintiff was seeking this information from them because
15   the subpoena recipient is a third party. (ECF No. 75).
16         Pursuant to the Court’s scheduling order, “[a]ll discovery . . . shall be
17   completed by all parties on or before September 7, 2020,” meaning that
18   “requests for production . . . must be sent at least thirty (30) days prior to the
19   established cutoff date so that responses thereto will be due on or before the
20   cutoff date.” (ECF No. 44 at 2). Accordingly, Plaintiff’s requests for
21   production of document, set four, which were sent to Defendants on
22   September 1, 2020 are untimely. Plaintiff has not explained why he waited
23   until September 1, 2020 to serve his request for production of documents
24   despite receiving the Court’s Order dated August 6, 2020, suggesting that he
25   attempt to obtain the requested documents from Defendants, rather than the
26   third party. Defendants were not obligated to respond to requests contained
27   in an unserved subpoena to a third party. In an abundance of caution, the

                                             2
                                                                      18-cv-0547-LAB-MDD
     Case 3:18-cv-00547-LAB-MDD Document 76 Filed 09/17/20 PageID.377 Page 3 of 3



1    Court reviewed the discovery request and the relevance of the requested
2    information to any of Plaintiff’s claims is not obvious.
3          Accordingly, the Court DENIES Plaintiff’s motion as untimely. The
4    Court also DENIES Plaintiff’s request to issue the subpoena he sent to the
5    Court in July for the same reasons outlined in the Court’s prior order. (See
6    ECF No. 59). Except for certain discovery ordered to be provided by
7    Defendants no later than September 24, 2020, discovery is now closed. (See
8    ECF No. 72).
9          IT IS SO ORDERED.
10   Dated: September 17, 2020
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

                                             3
                                                                     18-cv-0547-LAB-MDD
